Citation Nr: 1010908	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-15 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for tropical disease.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as on a secondary basis.

4.  Entitlement to service connection for depression, to 
include as on a secondary basis.
 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to 
January 1949 and from August 1950 to March 1952. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2008 rating decision which the RO denied a claim 
to reopen a claim for service connection for a tropical 
disease, and claims for service connection for hypertension, 
COPD and depression.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection 
for tropical disease based on a finding that a current 
disability attributable to tropical disease in service was 
not shown.   

2.  Evidence received since the March 2004 decision does not 
tend to show that the Veteran has a current disability 
attributable to tropical disease in service; it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

3.  Hypertension was not manifest in service or in the first 
post-service year and is not shown to be related to service 
or to any service-connected disability.  

4.  COPD was not manifest in service or in the first post-
service year and is not shown to be related to service or any 
service-connected disability. 

5.  There is no competent evidence of record showing a 
diagnosis of depression.     


CONCLUSIONS OF LAW

1.  The evidence received since the March 2004 rating 
decision in not new and material and the claim for service 
connection for tropical disease may not be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a), 3.303 (2009).

2.  The criteria for entitlement to service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.   The criteria for entitlement to service connection for 
COPD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

4.  The criteria for entitlement to service connection for 
depression are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also asked the Veteran 
to submit any evidence in his possession and provided him 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

In specific regard to the Veteran's claim to reopen, the 
letter informed him of the applicable definition of new and 
material evidence, explained the basis for the prior denial 
of service connection (i.e. that the evidence did not show 
that the Veteran had a current disability associated with a 
tropical disease in service) and indicated that the evidence 
submitted by the Veteran needed to relate to this reason for 
the prior denial.  The Board finds that this notice was in 
substantial compliance with the Court of Veteran's Appeals 
(Court) holding in Kent v, Nicholson, 20 Vet. App. 1 (2006), 
pertaining to required VCAA notice in relation to claims to 
reopen.  The May 2008 rating decision reflects the initial 
adjudication of all of the claims after issuance of this 
letter.  Hence, the June 2007 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of VA 
medical records, and the available service treatment records.  
Also of record and considered in connection with the appeal 
are written statements provided by the Veteran and by his 
representative on his behalf.  

The Board notes that the available service treatment records 
on file consist only of copies of two cards pertaining to 
treatment for the Veteran's anal fissure and hemorrhoids 
during service.  The record reflects that the RO attempted to 
obtain service treatment records from the National Personnel 
Records Center (NPRC) in September 1978 but was informed by 
NPRC that no records were available aside from the 2 cards, 
which were forwarded to the RO.  The record also reflects 
that later in January 1988, these records were forwarded to 
the Department of the Army but that copies of the two cards 
were retained in the claims file.   Given the NPRC's 
certification that additional service treatment records were 
unavailable as the records were destroyed by fire and given 
that the evidence indicates that the RO did retain copies of 
the records it forwarded to the Department of the Army, the 
Board finds that a remand for further attempts to obtain 
additional service treatment records would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).    
 
The Board also notes that Veteran has alleged that he was 
hospitalized for a tropical disease while stationed in Guam.  
This allegation at least raises a possibility that records of 
such hospitalization may not have been destroyed, as 
inpatient hospital records are sometimes stored in a 
different location within NPRC.  However, as will be 
explained below, the Veteran's instant claim to reopen is 
being denied based on a lack of any evidence of a current 
disability attributable to a tropical disease in service.  
Consequently, even if hospitalization records were obtained 
showing in-service treatment for a tropical disease, they 
could not provide affirmative evidence of a current 
disability associated with a tropical disease.  Accordingly, 
VA assistance in attempting to obtain such inpatient records 
is not required as there is no reasonable possibility that 
such assistance would help substantiate the Veteran's claim.  
38 C.F.R. § 3.159(d).   

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claims.  For original service connection claims,  
an examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

In the instant case, there is no evidence that the Veteran 
suffered from depression, hypertension or COPD during service 
and no evidence, which indicates that any of these 
disabilities may be associated with any event, injury or 
disease in service or with another service-connected 
disability.  In relation to this latter point, there is no 
medical evidence of record even suggesting a nexus between 
current hypertension, COPD or alleged depression and service 
or service connected disability and no evidence of continuity 
of symptomatology of hypertension, COPD or depression since 
service.   See Mcclendon v. Nicholson, 20 Veteran. App. 79, 
83 (2006).  Accordingly, a VA examination is not necessary in 
relation to any of these claims.  Further, in regard to the 
Veteran's tropical disease claim, the Board notes that the 
affirmative duty to provide a medical examination is not 
applicable to claims to reopen.  38 C.F.R. 
§ 3.159(c)(4)(iii).  
  
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The available service treatment records do not reveal any 
findings or complaints of tropical disease, psychiatric 
problems, hypertension, COPD or other breathing problem.

An August 1979 VA sigmoidoscopy/fistula surgery report 
reflects a blood pressure reading of 130/50.  

VA medical records from 1980 and 1981 reflect blood pressure 
readings with systolic pressures ranging from 80 to 82 and 
diastolic pressures ranging from 130 to 150.  The reading 
containing the highest systolic pressure was 130/82, from 
July 1980, and the reading containing the highest diastolic 
pressure was from October 1980, 150/80.  

In a June 1981 statement, the Veteran indicated that while 
serving in Guam he became ill and stayed in the post hospital 
for 12 days in one stretch.  He also alleged that he had had 
a recurrence of the sickness and that the VA hospital did not 
want to treat him for it.  In a December 1981 statement the 
Veteran indicated that he was in the hospital in Guam in 1947 
and that the hospitalization lasted for 15 days.  He also 
indicated that his left eye had closed and that the left side 
of his face was swollen.  He was treated with penicillin 
shots every three hours around the clock and a hot pack was 
kept on his forehead.  

In a separate December 1981 statement, a fellow serviceman of 
the Veteran indicated that he visited the Veteran several 
times while he was hospitalized in Guam.  The fellow 
serviceman noted that the left side of the Veteran's face was 
swollen and that the Veteran told him that he did not know 
what caused it.  

In an October 1998 statement the Veteran indicated that he 
had had four operations at the Hampton Virginia VA Medical 
Center (VAMC) for facial cysts.  He also reiterated that he 
was treated at the hospital in Guam for facial trouble.  
A July 2001 VA inpatient note reflects that the Veteran 
presented with a three day history of worsening shortness of 
breath.  The onset of symptoms corresponded to the Veteran 
running out of three medications (verapamil, lasix and KCL).  
It was noted that the Veteran's past medical history included 
mild COPD and hypertension, "for 50 years."  

A January 2002 private chest X-ray reflects a diagnostic 
impression of COPD with diffuse emphysema and radiographic 
changes of interstitial pulmonary fibrosis.  

In a July 2003 statement, the Veteran indicated that while 
hospitalized in Guam in 1948, the doctor informed him that he 
had a tropical disease.  He noted that he still had a scar on 
his forehead where the penicillin pushed the fluids out.  

In a March 2004 rating decision, the RO denied service 
connection for a tropical disease, finding that the record 
did not show that the Veteran had a current disability 
associated with the alleged tropical disease in service.  

A March 2005 VA emergency room history and physical reflects 
that the Veteran came to the emergency room after several 
days of productive cough, increasing dyspnea on exertion and 
subjective fever and chills with rigors.  At the emergency 
room he was found to be hypoxic with a pulse oximetry of 86.  
He was also found to be wheezing with diffuse rhonchi.  The 
pertinent diagnostic impressions were COPD exacerbation with 
continued tobacco abuse, with the COPD exacerbation likely 
secondary to a bronchitis versus a community acquired 
pneumonia, hypertension and pulmonary hypertension.  A 
subsequent March 2005 discharge summary reflects pertinent 
discharge diagnoses of COPD exacerbation and hypertension.    

A September 2005 VA primary care note reflects that the 
Veteran had active problems, which include hypertension and 
COPD and that the COPD was first discovered in 1997.  

In a May 2007 claim, the Veteran's representative, on behalf 
of the Veteran, filed a claim to reopen the previously denied 
claim of service connection for tropical disease and new 
claims for service connection for hypertension, COPD and 
depression.  The representative indicated that the Veteran 
had been trying since 1981 to get service connected for 
tropical disease.  The representative also noted that the 
Veteran was claiming that the COPD and hypertension were 
residuals of medication.  In a separate May 2007 statement 
the representative indicated that the Veteran was requesting 
service connection for depression and COPD as residuals of 
his hypertension.  

A May 2007 VA chest X-ray report reflects findings of 
possible pulmonary venous hypertension or early congestive 
heart failure.  The chest X-ray was taken after the Veteran 
reported problems with shortness of breath.  

In April 2009 and July 2009 statements, the Veteran indicated 
that he got a tropical disease while stationed in Guam and as 
a result was hospitalized for 10 or 11 days.  He also 
indicated that he received shots of penicillin every three 
hours round the clock.  

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including hypertension, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Under pertinent regulations, hypertension is defined as 
diastolic pressure, which is predominantly 90 mm or greater 
and that isolated systolic hypertension is defined as 
systolic blood pressure predominantly 160 mm or greater with 
a diastolic blood pressure of less than 90 mm.  Hypertension 
or isolated systolic hypertension must generally be confirmed 
by readings taken two or more times on at least three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1.    
 See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

At the outset, the Board notes as the service treatment 
records, aside from two reports pertaining to already service 
connected disabilities, are not available for review.  The 
Board is aware that in such cases, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). The Board's analysis of the 
Veteran's claims for service connection has been undertaken 
with these heightened duties in mind.


Claim to reopen for service connection for tropical disease

As noted above, in a March 2004 rating decision, the RO 
denied service connection for a tropical disease.  The 
Veteran did not appeal this decision and it became final.  
38 U.S.C.A. §§ 7105.  Consequently, in order for the claim to 
be reopened, new and material evidence must be received.

As the March 2004 decision denied service connection on the 
basis that no current disability associated with a tropical 
disease in service was shown, in order for there to be a 
reasonable possibility of substantiating the claim, the newly 
received evidence would need to tend to indicate the presence 
of a current disability associated with a tropical disease in 
service.  

As alluded to above, a review of the claims file reveals that 
the evidence submitted since the March 2004 decision in 
relation to the tropical disease claim consists of statements 
of the Veteran and his representative and VA medical records.  
None of these sources tends to show that the Veteran has a 
current disability associated with having suffered from a 
tropical disease in service.  The statements simply reiterate 
the Veteran's contention that he was hospitalized for 
treatment for a tropical disease while stationed in Guam but 
do not identify any current disease or disability that might 
be associated with such disease.  The VA medical records do 
show treatment and evaluation for many medical maladies, 
including COPD, hypertension, congestive heart failure and 
diabetes, but do not show any indication that the Veteran has 
a current tropical disease or that any of the Veteran's 
current medical problems are related to having suffered from 
a tropical disease in service.  Consequently, the newly 
received evidence does not relate to an unestablished fact 
necessary to establish the claim and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the evidence is not new and material and the 
claim may not be reopened.  38 C.F.R. § 3.156(a).  

COPD and hypertension

The available service treatment records are negative for any 
clinical reference to COPD, hypertension or depression.  The 
record then does not contain any clinical reference to COPD 
and hypertension until July 2001.  Moreover, none of the 
post-service medical records contain any indication that the 
Veteran's COPD and hypertension noted so many years after the 
Veteran's separation from active service are related to such 
service.   Notably, a lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Additionally, neither the Veteran nor his representative has 
actually alleged that either COPD or hypertension was 
manifest in service or in the first post-service year (so as 
to warrant presumptive service connection in the case of 
hypertension).  Further, the Board notes that inasmuch as the 
Veteran may be alleging that COPD or hypertension is directly 
related to service, as a layperson he is not competent to 
provide a medical opinion regarding such a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Thus, in the absence of any evidence that hypertension or 
COPD became manifest in service or that hypertension became 
manifest during the first post-service year, service 
connection for hypertension or COPD on a direct basis and 
service connection for hypertension on a presumptive basis is 
not warranted.  38 C.F.R. § 3.303, 3.307, 3.309.    
 
The Veteran, through his representative, has alleged that his 
hypertension and COPD are residuals of his medication.  
However, neither the Veteran nor his representative has 
identified, which medication or medications, they believed 
were causing the COPD and hypertension.  In this regard, the 
Board notes that the only disabilities for which the Veteran 
receives service-connected compensation are anal fissure and 
hemorrhoids.  Consequently, in order for the Veteran to be 
awarded service connection for either COPD or hypertension, 
as secondary to the side effects of medication, the 
medication in question would have had to be prescribed for 
either anal fissure or hemorrhoids.  However, there is no 
medical evidence of record indicating that a medication taken 
for either hemorrhoids or anal fissure has resulted in either 
COPD or hypertension and neither the Veteran nor his 
representative has made such a specific allegation.  
Consequently, the evidence of record does not establish that 
the Veteran's hypertension or COPD is secondary to medication 
taken for service connected disability.  Nor is there any 
evidence to indicate that the Veteran's COPD or hypertension 
is directly related to his service connected anal fissure 
and/or hemorrhoids.  Accordingly, service connection for COPD 
or hypertension as secondary to service connected disability 
or as secondary to medication use is not warranted.   
38 C.F.R. § 3.310.

The Veteran has also alleged that his COPD is a residual of 
his hypertension.  However, as the Veteran is not service 
connected for hypertension, even if his COPD were shown to be 
secondary to his hypertension, this would not provide a basis 
for awarding service connection for COPD.  Further, there is 
no indication in the record that there is any causal 
relationship between the Veteran's hypertension and COPD.   
Accordingly, service connection for COPD as secondary to 
hypertension is not warranted.  38 C.F.R. § 3.310.

In summary, given that neither hypertension nor COPD is shown 
to have been manifest in service or for many years 
thereafter; given that a casual relationship is not shown 
between hypertension and/or COPD and the Veteran's service 
connected anal fissure and/or hemorrhoids, to include any 
medication taken for these service connected disabilities; 
given that a causal relationship is not shown between the 
Veteran's hypertension and his COPD; and given that the 
Veteran's hypertension is not service-connected, service 
connection for hypertension and/or COPD is not warranted on 
either a direct or secondary basis.  The preponderance of the 
evidence is against these claims and they must be denied.  
Gilbert, 1 Vet. App. 49, 55 (1990).
  
Depression

The evidence of record does not establish that the Veteran 
currently has depression.  Notably, VA medical records do not 
show a diagnosis of depression or that the Veteran has been 
undergoing mental health treatment, and the Veteran has not 
alleged that he's actually received a diagnosis of depression 
or that he has undergone any mental health treatment.  
Additionally, although the Veteran is competent to report 
symptoms he's experiencing, such as feeling "depressed", as 
a layperson, he is not competent to render a mental health 
diagnosis.  See Espiritu, 2 Vet. App. 492, 494 (1992). 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in current 
disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, where, as 
here, the competent probative, evidence does not establish 
that the Veteran has the claimed disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, service connection for 
depression is not warranted.  38 C.F.R. § 3.303, 3.310.  The 
preponderance of the evidence is against this claim and it 
must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).




ORDER

As new and material evidence has not been presented, the 
appeal to reopen the claim of service connection for tropical 
disease is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as on a secondary basis, 
is denied  

Entitlement to service connection for depression, to include 
as on a secondary basis, is denied.  



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


